DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on October 15th, 2020, with respect to the various 112 issues of the claims, have been fully considered and are persuasive. Accordingly the 112 rejections to the claims have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodgate et al. (US 5,465,175).
Regarding claim 1, Woodgate teaches a display device comprising:
a plurality of refraction units for refracting light and magnifying an image, each refraction unit comprising a portion having a circular shaped cross-section (See, e.g., lenticular screen LS2 in Fig. 1 which includes a plurality of individual refraction units corresponding to the different lenticular lenses and having circular cross sections);
an arrangement support unit for arranging and supporting the plurality of the refraction units in a convex shape with respect to a first side associated with a viewpoint (See, e.g., grid/barrier 15 in Fig. 1 which arranges/supports the lenticular screen insofar as it is part of the hybrid sandwich and adds structural integrity to the sandwich. Further, the plurality of the refraction units are in a convex shape insofar as each refraction unit itself has a convex shape with respect to the viewing side);
an image display unit disposed on a second side of the plurality of refraction units opposite the first side, (See, e.g., SLM 13 in Fig. 1 which is on the other side of the screen LS2 
wherein a line connecting a first center of the image display unit and a second center of the refraction unit is in a direction normal to the convex shape of the arrangement support unit (See, e.g., Fig. 1 which shows these two units to be aligned, so their centers are necessarily also aligned, and thus an imaginary line from center to center would be normal to the “convex shape” of the support unit in the way explained above).
Further, this claim includes a variety of functional language elements, such as “for refracting light and magnifying an image”, “for arranging and supporting a plurality of the refraction unit”, and “for displaying an image seen from the viewpoint side”. Note that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). In the instant case, all of the above functional language can be performed by the cited device above, as shown in the above rejection and thus these limitations are met in this way.
Regarding claim 2, Woodgate teaches the device set forth above and further teaches wherein the image display unit is disposed on a surface of the refraction unit on the opposite second side opposite the first side (Note that SLM 13, is “on” a surface of the refraction unit as they are part of the same hybrid sandwich stack and thus all of the elements are “on” all of the other elements in the sandwich in this way and thus the SLM 13 is “on” the opposite side in this way).
Regarding claim 3, Woodgate teaches the device set forth above and further teaches wherein the projection light from the image projection unit is projected onto the projection surface of the image display unit from a plurality of directions (See, e.g., light sources 1-8 in Fig. 1 which occupy different physical spaces in the device and thus necessarily project from a plurality of directions). 
Regarding claim 4, Woodgate teaches the device set forth above and further teaches at least one second image projection unit (See, e.g., light sources 1-8 in Fig. 1 and note here sources 1-4 can be considered the first image projection unit and sources 5-8 can be considered the second image projection unit). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodgate et al. (US 5,465,175) in view of Eichenlaub et al. (US 5,897,184).
Regarding claim 5, Woodgate teaches the device set forth above but lacks an explicit disclosure of a reflection unit for reflecting the projection light from the image projection unit and projecting the reflected projection light onto the projection surface of the image display unit.
However, in an analogous display field of endeavor Eichenlaub teaches a reflection unit that reflects projection light from an image projection unit and projects the reflected light onto a projection surface (See, e.g., reflectors 37 in Fig. 4 which directs light towards an output surface of the display). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woodgate to include a reflector as taught by Eichenlaub for the purpose of reducing stray light and getting more light to the projection surface (Note that the reflector of Eichenlaub is positioned in a way to reflect light that would normally not reach the desired surface, and so adding a similar reflector into Woodgate’s device would accomplish a similar function). 

Response to Arguments
Applicant’s arguments, filed on October 15th, 2020, with respect to the prior art rejections of the claims, have been fully considered but are not found persuasive. 
Applicant argues on pages 2-3 of applicant’s remarks that the prior art fails to teach “wherein a line connecting a first center of the image display unit and a second center of the refraction unit is in a direction normal to the convex shape of the arrangement support unit” and “the plurality of refraction units is in a convex shape”. Examiner respectfully disagrees, first noting that the interpretation taken above regarding the convex shape is that because each unit has a convex shape the limitation is met, and second noting that given this interpretation and the structural relationship between the units, the line connecting the centers of the display unit and refraction unit limitation is met as well. Accordingly, these arguments are not found persuasive. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        



/MARIN PICHLER/Primary Examiner, Art Unit 2872